HANEY, Circuit Judge.
I concur in the result for the following reasons: (1) Under the Idaho statutes and the orders of the state court, a duty was imposed upon the office of commissioners of the drainage district; (2) that duty exists regardless of who the commissioners may be; (3) for violation thereof, appellant has a remedy, whether the violation is wilful or not; (4) since the state court first took jurisdiction, and since the record discloses a continuous proceeding there, I believe the state court has ample power to enforce appellant’s rights; and (5) this is especially true here because the only way appellees could extinguish the duty placed on them is by following the statutes and seeking modification of the drainage plan in the state court. Certainly, appellant who now has the benefit of the right created by the court orders should not be compelled to have the plan modified so as to dispose of that right.